     Case 2:20-cv-05420-CCC-ESK Document 67 Filed 08/07/20 Page 1 of 3 PageID: 1741




                                                   State of New Jersey
PHILIP D. MURPHY                                 OFFICE OF THE ATTORNEY GENERAL                                  GURBIR S. GREWAL
    Governor                                   DEPARTMENT OF LAW AND PUBLIC SAFETY                                 Attorney General
                                                         DIVISION OF LAW
SHEILA Y. OLIVER                                           25 MARKET STREET                                      MICHELLE L. MILLER
   Lt. Governor                                                PO Box 116                                              Director
                                                        TRENTON, NJ 08625-0116


                                                         July 30, 2020

       Via CM/ECF
       Hon. Claire C. Cecchi, U.S.D.J.
       United States District Court
       50 Walnut Street
       Newark, NJ 07012

                  Re:    Rev. Kevin Robinson & Rabbi Yisrael A. Knopfler v. Philip D.
                               Murphy & Col. Patrick J. Callahan
                         Civil Action No. 2:20-cv-5420-CCC-ESK
                         Request to Reset Defendants’ Deadline to Respond to Plaintiffs’
                               “Renewed” Motion for Preliminary Relief/Motion for Leave to
                               File Third Amended Complaint (Dkt. 55) to August 17, 2020

       Dear Judge Cecchi:

              This office presently represents Defendants Phil Murphy and Patrick J.
       Callahan. Defendants’ response to Plaintiffs’ second motion for preliminary
       injunctive relief/motion for leave to file a Third Amended Complaint (Dkt. 55)
       would be due on August 3, 2020. On July 28, Defendants submitted a letter, under
       Local Civil Rule 7.1(d)(5), requesting a 14-day extension of time. (Dkt. 61). Despite
       the automatic nature of that extension, Plaintiffs filed a letter objecting to it. (Dkt.
       62). The Court has not yet granted or denied this request on the docket. Because the
       August 3 deadline approaches, and to ensure that their request has been properly
       submitted, Defendants follow up to respectfully request a two-week adjournment of
       their deadline to respond to Plaintiffs’ motions (Dkt. 55).

             Plaintiffs, over the course of three months, have already filed three complaints
       and now seek leave to file a fourth. Two months into litigation, they approached



                            HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-2776 • FAX: (609) 633-7434
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 2:20-cv-05420-CCC-ESK Document 67 Filed 08/07/20 Page 2 of 3 PageID: 1742
                                                                         July 30, 2020
                                                                                Page 2

 Defendants about waiving service of the complaint (Dkt. 49-50)—which pushed
 Defendants’ deadline to respond out 60 days instead of the usual 21 days. Other
 than as part of jointly proposed amended scheduling orders (which were needed in
 order to permit Plaintiffs additional time to file their first and second amended
 complaints, and then to file their first and second supplemental briefs supporting the
 first motion for preliminary relief, Dkts. 6-11, 16-22), Defendants have made no
 prior requests for extension of any of their own deadlines. They had one deadline to
 meet so far—their response to Plaintiffs’ first motion for preliminary relief—which
 they timely met (Dkt. 25).

       As such, it is hard to follow Plaintiffs’ assertion in their July 29 letter that
 “Defendants have repeatedly delayed the proceedings in this case.” (Dkt. 62). It is
 especially hard given that:

             (1) several of Plaintiffs’ arguments in their second motion for
       preliminary relief appear to be rehashes of those they already raised in their
       opening/reply briefs and multiple supplemental briefs for the first motion, or
       in previously filed notices of supplemental authority (all of this underscored
       by the fact that Plaintiffs label this new motion as a “renewed” motion);

              (2) Plaintiffs’ “new” claim regarding face coverings came after
       considerable delay, considering that such has been a requirement for their
       outdoor gatherings beginning with Executive Order 148, which went into
       effect on May 22, and as Plaintiffs even acknowledge (see Dkt. 57 at p.14) for
       their indoor gatherings beginning with Executive Order 152 (June 9); and

              (3) what Plaintiffs highlight as the basis for “emergent equitable
       relief”—the prospective reopening of schools in September (Dkt. 62)—
       among other things fails to demonstrate how Defendants’ requested
       opposition deadline of August 17 does not accommodate that timeframe.

        And yet, after opposing Defendants’ request for an automatic 14-day
 extension because they cannot “reasonably wait” (Dkt. 62), Plaintiffs, without
 advance leave or notice, and without explanation, and six days after filing their
 motion and only five days before they argue Defendants’ opposition must be due,
 filed an additional affidavit by a purported medical expert. (Dkt. 63).

        Defendants certainly appreciate the important constitutional issues at stake,
 just as they do the stakes for the health and safety of New Jerseyans. That is why
Case 2:20-cv-05420-CCC-ESK Document 67 Filed 08/07/20 Page 3 of 3 PageID: 1743
                                                                          July 30, 2020
                                                                                 Page 3

 they have consented and/or did not object to all of Plaintiffs’ own requests for leave
 to adjourn or to file supplemental briefs, and why they do not object now to
 Plaintiffs’ late submission of additional evidentiary material. They only ask for a
 brief adjournment to allow them not only to review this new material, but to be able
 to give this Court a comprehensive response to all issues—new or old—raised by
 Plaintiffs in this new motion. 1

        Therefore, Defendants’ respectfully request that they be permitted to respond
 to Plaintiffs’ motions (Dkt. 55) by no later than August 17, 2020.

       Thank you for the Court’s consideration of this matter.

                                         Respectfully submitted,

                                         GURBIR S. GREWAL
                                         ATTORNEY GENERAL OF NEW JERSEY



                                  By:    /s/ Daniel M. Vannella
                                         Daniel M. Vannella (0159222007)
                                         Assistant Attorney General

 cc: All counsel of record

                                        SO ORDERED
                                            s/Claire C. Cecchi        .
                                        Claire C. Cecchi, U.S.D.J.

                                        Date:    8/7/2020


 1
   In addition, the undersigned, as well as the other attorneys working on the briefs in
 this matter, have been and continue to be involved with other emergent COVID-19
 matters before this District. E.g., Nat’l Ass’n of Theatre Owners v. Murphy, 20-8298
 (BRM); Clark v. Murphy, 20-6805 (RMB). As to the latter, Judge Bumb held oral
 argument earlier this week on another present challenge to New Jersey’s indoor
 gatherings limits by analogous religious organizations.
